DETAILED ACTION
Response received on March 23, 2022 has been acknowledged. No claims have been cancelled and amendments to claims 25-28 have been entered. Therefore, claims 7-8, 10, 19-28 are pending. 
Response to Arguments
Applicant's arguments filed March 23, 2022 have been fully considered but they are not persuasive.
Applicant argues:  “Businesses relationships being involved in claims does not render the claims abstract, the claims are not about facilitating a commercial transaction.”
Examiner respectfully disagrees.  MPEP 2106.04 states:  
2) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II).

The claims essentially sends an advertisement to accountholders that participate in a fuel purchase program, which has been identified as an abstract idea by the courts.
Applicant argues:  “…the use of the result of the communication, is functionally no different than sorting cows based on whether or not they have a certain characteristic. It is not the existence of the gate that renders claim 3 of Example 46 eligible, it is the practical use of the results stemming from the remainder of the steps in claim 3. Here, too, a practical result occurs, which is a sort between business that the customer can use (which are displayed) and others.”
Examiner respectfully disagrees.  Applicant is comparing the present invention to the livestock management Example 46, Claim 3,  which as stated in the previous office action does not recite similar technological aspects and is not analogous to the claims at hand.  
In particular Example 46 utilizes a sorting gate, a processor and an RFID reader.  The evaluation of the animals includes identifying a particular animal and determine if the animal is exhibiting aberrant behavior as compared to past behavior.  This Examiner highlights this particular difference between the claims and Example 46, because this identifies the abstract idea as a mental process, the instant claims are not identified as a mental process and therefore should not be compared as the analysis fail to provide an adequate analogy between the claimed limitations.
Specifically , step (d) does not merely link the judicial exception to a technical field, but instead adds a meaningful limitation in that it employs the information provided by the judicial exception (the mental analysis of whether the animal is exhibiting an aberrant behavioral pattern) to operate the gate control mechanism and route the animals, thus avoiding the need for the farmer to visually evaluate the behavior of each animal in the herd on a continual basis.
Moreover, it is the processor that operates the sorting gate to route the animals in the herd based on the behavior of the animals.  The instant claims does not route the vehicle that is exhibiting low fuel behavior to a gas station that is participating in a fuel purchase subscribed by the driver of the vehicle nor does the invention claim to route a vehicle exhibiting low fuel behavior to a particular fuel pump.  The claims are merely advertising subscribed members of a fuel retailer of available services.  The claims remain rejected under 35 USC 101.







Applicant argues:  “The Examiner presents a model whereby a gas station announces something and the vehicle reacts. This is different from the gas station announcing something, the vehicle confirming eligibility in the same thing (not eligibility to use the RSE), and then the vehicle displaying the location responsive to the gas station confirming the vehicle’s confirmation request. That sequence, which is what is claimed, is not present in any form in Bai.”
Examiner respectfully disagrees.  The prior art teaches a system and method capable of receiving wireless transmissions from a business and capable of confirming whether a driver is subscribed to a service by transmitting a unique identifier. 
For example, Bai teaches  that when a vehicle attempts to communicate with RSE 108 the vehicle may transmit a unique identifier…a communication link is established when the vehicle is verified that the vehicle is part of a subscribed network. pg.4, ¶ [0056]
Bai ¶ [0057] further states that the RSE 108 continuously search for vehicles such as emitting a periodic signal that searches for a reply….if a vehicle replies, then a communication link may be established.
Broadest reasonable interpretation from the cited portions of Bai that the reply sent from the vehicle is a unique identifier that is used to verify whether the vehicle is part of a subscribed network to establish the communication link.
Although Bai is verifying that a vehicle is part of a subscribed network in order to establish a communication link, the steps performed remain the same as claimed.  Data is sent, received and replied with account information to verify an account with a network.
One of ordinary skill within the art would recognize that the system and method of Bai could be improved by modifying the subscriber account information with whether the account participates in a fuel purchase program.
Cox teaches a system that is capable of identifying gas stations that participate in a network of gas station retailers in which users who have pre-purchased gas can redeem the pre-purchased gas.
The pre-purchased gas of Cox is purchased at a specified agreed-to price that establishes an account associated with one or more gas retail locations.
Cox further discloses a software application that is capable of alerting an account holder of all gas retailers in which make available gas pre-purchase (pg.2, ¶ [0018]).  Cox meets the limitation of the claims at hand which are directed to whether an account to purchase gas at an agreed upon price is a feature of a gas retailer.
By combining the teachings of Bai to the teachings of Cox, one having ordinary skill within the art would recognize that when a business such as a gas station broadcast wireless information, modify the reply sent by the vehicle to include the account information that was established when a pre-purchase of gas was made. to alert the user of a gas retailer location in which the pre-purchase of gas can be redeemed, by displaying the locations within the vehicle.
Applicant’s arguments, see Remarks, filed March 23, 2022, with respect to claims 7, 19 and 24 have been fully considered and are persuasive.  The previous 103 combination of Bai and Cox has been updated with newly discovered base reference to Schaefer U.S. Patent Application Publication 2013/0132286.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-8, 10 and 19-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method, system and non-transitory computer readable storage medium for receiving data from a business via DSRC, verifying data communicated between a vehicle and a business and providing an output on a display of a vehicle in other words transmitting data, receiving data and providing an output on a display screen. 
The steps of the method, as drafted, provide a process that, under its broadest reasonable interpretation, covers commercial interactions such as advertising or marketing or sales activities or a business relationship between a business and vehicle by confirming membership to a fuel purchasing program, which includes displaying the location of the business on the display of the vehicle, for example, in advertising or marketing a business would notify customers when an accountholder or customer is within the vicinity either via billboard or wireless communication. 
If a claim limitation, under its broadest reasonable interpretation, covers advertising or marketing or sales activities or a business relationship, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim does not recite an additional element.  As such, there is nothing recited that can be considered a practical application or significantly more than the judicial exception. 
To the extent that displaying may be interpreted as an additional element (if interpreted as a display monitor or screen), then this additional element would also fail to integrate the abstract idea into a practical application.  If the displaying step is interpreted to include a computer monitor or screen, then this is recited at a high-level of generality (i.e., as a generic device performing a generic function of displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Similarly, a display of a vehicle would not be sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a display (such as a display of a vehicle) amounts to no more than mere instructions to apply the exception using a generic computer component.  
Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is patent ineligible.
A similar analysis is applied to claims 19 and 24 which recites essentially the same abstract idea as in claim 7.
The dependent claims also are patent ineligible.  For example, claims 8, 10, 22, 23, 26 and 27 includes steps that defines the type of account, account number, confirmation or status of the account which further describes the business relationship between the business and vehicle.
Claims 20-21 and 24-25 further describe a transceiver which is a generic computer component to send and receive data.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.



Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Mis numbered claims 24, 25, 26 and 27  been renumbered 25, 26, 27 and 28.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8, 10 and 19-27 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al. U.S. Patent Application Publication 2013/0132286 in view of Bai U.S. Patent Application Publication 2010/11478 further in view of Cox et al. U.S. Patent Application Publication 2013/0198074.
As per Claim 7, Schaefer discloses a method for providing a pre-negotiated fuel purchase program comprising: 
in response to receiving, at a transceiver of a vehicle, a dedicated short range communication (DSRC) broadcast indicative of a business being a participant in a third party facility transaction service (pg.12, ¶ [0097] discusses this may be desirable so that vehicles 12 (that have signed up for the third party facility transactions service) on the roadway passing by the facility 200'' may also automatically connect with the communications device 202 and receive advertisements without having to pull into the parking lot…pg.11, ¶ [0085] discusses the user may also provide payment information as a preference in his/her user profile…the payment information may take the form of pre-paid points with the telematics service provider that may be used for completing third party facility transactions, and/or the like, and/or combinations thereof), 
sending a verification request from the vehicle to the business via DSRC, the verification request requesting verification that a group account associated with the vehicle is included in the third party facility transaction service (pg.14, ¶ [0115] discusses the telematics unit 14 pulls the desired information from the pertinent vehicle systems, and sends the vehicle data back to the data center 100/application center 24 during a vehicle data upload (VDU) event. The data center 100/application center 24 thereafter sends the vehicle data to the third party facility 200, 200', 200''…¶ [0017] discusses if the user has an account at the third party facility 200, 200', 200'', the data center 100 may simply send a customer identifier that is associated with the vehicle's account at the third party facility, and then the third party facility may utilize the identifier to look up the account and any associated payment information).
Schaefer teaches receiving a confirmation to the request (pg.14, [0117] discusses if the user has an account at the third party facility 200, 200', 200'', the data center 100 may simply send a customer identifier that is associated with the vehicle's account at the third party facility, and then the third party facility may utilize the identifier to look up the account and any associated payment information).  
Schaefer teaches a system and method that conducts an authentication of a vehicle telematics with third party facility that the user has signed up for.
 However, Schaefer fails to explicitly state in response, displaying, on a display of the vehicle, a location of the business.
Bai teaches in response, displaying, on a display of the vehicle, a location of the business (pg.6, ¶ [0082] discusses gas station antenna 412 may transmit real time gas station point of interest data, including gas prices, gas station name, gas station location information, services, etc. ...pg.2, ¶ [0039] discusses the operator and/or passengers of vehicle 104 may desire to communicate with a remote location to transfer information. The information obtained may be used by systems in vehicle 104 or displayed on an audiovisual system for use by the occupant(s) of vehicle 104).
Bai is directed toward a system and method for collecting and conveying point of interest information via DSRC to subscribed individuals and fleet vehicles.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability after confirming a user’s account status to display locations of gas retailers as in the improvement discussed in Bai in the system executing the method of Schaefer et al. As in Bai, it is within the capabilities of one of ordinary skill in the art to display gas retail locations on the audiovisual unit of a vehicle having a verified account to the system of broadcasting and communicating with vehicles with the predicted result of displaying subscribed locations as needed in Schaefer et al.
Schaefer discloses a user sign up with a third party transaction service as stated above.  Schaefer further teaches that the user may also provide payment information as a preference in his/her user profile. The payment information may take the form of a credit card number, a debit card number, pre-paid points with the telematics service provider that may be used for completing third party facility transactions, and/or the like, and/or combinations thereof (pg.9, ¶ [0085]).
Bai further teaches a system and method that can transmit gas station information such as price, name, location and services.
However, both Schaefer and Bai fail to disclose a fuel purchase program.
Cox et al. teaches a fuel purchase program (pg.2, ¶ [0014] discusses the consumer 12 purchases a specified number of units of gasoline at a specified price per unit for one or more particular retail locations 14, without contemporaneously taking delivery…¶ [0018] discusses The software application 15 may be used with a global positioning system (GPS) or equivalent to alert a user to all retail locations 14 within a certain geographic proximity to the user (i.e., within a certain geographic proximity to the device bearing the software application) which make available gasoline for pre-purchase of the gasoline).
The cited portion of Cox et al. teaches a fuel pre-purchase program that is capable of alerting a user of retail locations in which the fuel is available.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to alert a user of a retailer participating in a fuel pre-purchasing program as in the improvement discussed in Cox et al., in the system executing the method of the Schaefer Bai combination. As in Cox et al., it is within the capabilities of one of ordinary skill in the art to define alert a user of a retailer within proximity that participates in a fuel pre-purchases to the DSRC system and method of Bai with the predicted result of alerting a user of retailers participating in a pre-purchase fuel program as needed in the Schaefer Bai combination.
As per Claim 8, Schaefer teaches a system and method for servicing a subscriber vehicle.  Bai pg.6, ¶ [0074] discusses the fleet of subscriber vehicles such as vehicle 104 may wish to have this information… this POI information may then be transmitted to other subscribers in the fleet.
Bai teaches the ability for subscribers of fleet vehicles to be notified of gas stations in the location, therefore establishing a group account.
However, Schaefer and Bai fails to explicitly state wherein the account defines an advance purchase of fuel comprising gasoline, ethanol, hydrogen, or electricity to be received from participating businesses over a pre-negotiated time period within a limited geographic area.
Cox et al. teaches wherein the account defines an advance purchase of fuel comprising gasoline, ethanol, hydrogen, or electricity to be received from participating businesses over a pre-negotiated time period within a limited geographic area (pg.3 ¶ [0025] discusses subfield 21 C may be included to carry a code identifying type and/or grade of gasoline purchased (e.g., unleaded regular, unleaded premium, methanol, diesel, etc….¶ [0019] discusses Various terms may be applied to the pre-purchase by the particular retail location 14, such as a specified term of validity. As such, the credit may expire if not used within a specified term…pg.2, ¶ [0017] discusses is possible that a franchise may offer simultaneously pre-purchases of gasoline at multiple locations in a region or nationally. This may allow for the credit in the account 18 to be valid at more than one of the retail locations 14. With pre-purchase, valid retail locations 14 where the credit may be redeemed will be specified and noted in the account 18 for that credit). 
The cited portions of Cox et al. describes a fuel pre-purchasing program that defines a pre-purchase with a validity period, type of fuel and location of fuel retailer’s region.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have define a fuel pre-purchasing program to include location, retailer region and validity period as in the improvement discussed in Cox et al., in the system executing the method of the Schaefer Bai combination. As in Cox et al., it is within the capabilities of one of ordinary skill in the art to define an account for fuel purchases to the fleet account of the Schaefer Bai combination with the predicted result of defining an account to pre-purchase fuel as needed in the Schaefer Bai combination.
As per Claim 10, Schaefer and Bai discloses the method of claim 7.  However, the Schaefer and Bai combination fails to disclose wherein the confirmation is generated responsive to the location of the business relative to a pre-negotiated geographic area associated with the group account.
Cox et al. teaches wherein the confirmation is generated responsive to the location of the business relative to a pre-negotiated geographic area associated with the group account (pg.2, ¶ [0022] discusses the controller 22 determines if the transacted gas retailer from where gas was taken delivery (third step 30) corresponds to one of the retail locations 14 associated with the credit. If it is determined that the gas retailer corresponds to one of the retail locations 14 associated with the credit, redemption of the credit as follows may be allowed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to determine whether a retailer location is one of a plurality of participating retailers in the pre-purchase program as discussed in Cox et al., in the system executing the method of the Schaefer Bai combination. As in Cox et al., it is within the capabilities of one of ordinary skill in the art to determine a participating fuel retailer to the fleet account of the Schaefer Bai combination with the predicted result of determining a participating fuel retailer in the pre-purchase fuel program as needed in the Schaefer Bai combination.
As per Claim 19, Bai discloses a system comprising: one or more processors of a vehicle configured to: 
receive a wireless notification from a business indicating that the business participates in at least one program (pg.11, ¶ [0096] discusses the facility 200'' may, e.g., provide goods and/or services (such as free advertisements, coupons, etc.) to any vehicle 12 entering the facility 200'' parking lot so long as the vehicle 12 has signed up for the third party facility transactions service…pg.12, ¶ [0097] discusses this may be desirable so that vehicles 12 (that have signed up for the third party facility transactions service) on the roadway passing by the facility 200'' may also automatically connect with the communications device 202 and receive advertisements without having to pull into the parking lot…pg.11, ¶ [0085] discusses the user may also provide payment information as a preference in his/her user profile…the payment information may take the form of pre-paid points with the telematics service provider that may be used for completing third party facility transactions, and/or the like, and/or combinations thereof); 
responsive the notification, transmit a request to the business to confirm whether an account, associated with the vehicle is a participating account in the at least one program (pg.14, ¶ [0115] discusses the telematics unit 14 pulls the desired information from the pertinent vehicle systems, and sends the vehicle data back to the data center 100/application center 24 during a vehicle data upload (VDU) event. The data center 100/application center 24 thereafter sends the vehicle data to the third party facility 200, 200', 200''…¶ [0017] discusses if the user has an account at the third party facility 200, 200', 200'', the data center 100 may simply send a customer identifier that is associated with the vehicle's account at the third party facility, and then the third party facility may utilize the identifier to look up the account and any associated payment information).
Schaefer teaches responsive to receiving a confirmation to the request from the business (pg.14, [0117] discusses if the user has an account at the third party facility 200, 200', 200'', the data center 100 may simply send a customer identifier that is associated with the vehicle's account at the third party facility, and then the third party facility may utilize the identifier to look up the account and any associated payment information).  
Schaefer teaches a system and method that conducts an authentication of a vehicle telematics with third party facility that the user has signed up for.
 However, Schaefer fails to explicitly state in response, displaying, on a display of the vehicle, a location of the business.
Bai teaches in response, displaying, on a display of the vehicle, a location of the business (pg.6, ¶ [0082] discusses gas station antenna 412 may transmit real time gas station point of interest data, including gas prices, gas station name, gas station location information, services, etc. ...pg.2, ¶ [0039] discusses the operator and/or passengers of vehicle 104 may desire to communicate with a remote location to transfer information. The information obtained may be used by systems in vehicle 104 or displayed on an audiovisual system for use by the occupant(s) of vehicle 104).
Bai is directed toward a system and method for collecting and conveying point of interest information via DSRC to subscribed individuals and fleet vehicles.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability after confirming a user’s account status to display locations of gas retailers as in the improvement discussed in Bai in the system executing the method of Schaefer et al. As in Bai, it is within the capabilities of one of ordinary skill in the art to display gas retail locations on the audiovisual unit of a vehicle having a verified account to the system of broadcasting and communicating with vehicles with the predicted result of displaying subscribed locations as needed in Schaefer et al.
Schaefer discloses a user sign up with a third party transaction service as stated above.  Schaefer further teaches that the user may also provide payment information as a preference in his/her user profile. The payment information may take the form of a credit card number, a debit card number, pre-paid points with the telematics service provider that may be used for completing third party facility transactions, and/or the like, and/or combinations thereof (pg.9, ¶ [0085]).
Bai further teaches a system and method that can transmit gas station information such as price, name, location and services.
However, both Schaefer and Bai fail to disclose a fuel purchase program.
Cox et al. teaches a fuel purchase program (pg.2, ¶ [0014] discusses the consumer 12 purchases a specified number of units of gasoline at a specified price per unit for one or more particular retail locations 14, without contemporaneously taking delivery…¶ [0018] discusses The software application 15 may be used with a global positioning system (GPS) or equivalent to alert a user to all retail locations 14 within a certain geographic proximity to the user (i.e., within a certain geographic proximity to the device bearing the software application) which make available gasoline for pre-purchase of the gasoline).
The cited portion of Cox et al. teaches a fuel pre-purchase program that is capable of alerting a user of retail locations in which the fuel is available.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to alert a user of a retailer participating in a fuel pre-purchasing program as in the improvement discussed in Cox et al., in the system executing the method of the Schaefer Bai combination. As in Cox et al., it is within the capabilities of one of ordinary skill in the art to define alert a user of a retailer within proximity that participates in a fuel pre-purchases to the DSRC system and method of Bai with the predicted result of alerting a user of retailers participating in a pre-purchase fuel program as needed in the Schaefer Bai combination.
As per Claim 20, Schaefer discloses the system of claim 19.  Schaefer further discloses the chipset component as DSRC (pg.3, ¶[0029]).  
However, Schaefer fails to explicitly state wherein the wireless notification is received at a vehicle transceiver, from a DSRC infrastructure unit.
Bai teaches wherein the wireless notification is received at a vehicle transceiver, from a DSRC infrastructure unit (pg.3, ¶ [0029] discusses the communication links through a DSRC system between vehicle 104, road side equipment 108, and service provider 106…pg.5, ¶ [0071] discusses the download may be provided by service provider 106 or another service provider…the download may occur upon request of the service provider. In still other embodiments, vehicle 104 may be programmed to request or service provider may be programmed to initiate a download periodically…pg.6, ¶ [0082] discusses gas station office/store 402 may include a gas station antenna 412. Gas station antenna 412 may transmit real time gas station point of interest data, including gas prices, gas station name, gas station location information, services, etc. In such embodiments, the gas station antenna 412 may be a DSRC antenna).
Therefore it would have been obvious to one of ordinary still in the art to include in the system and method of Schaefer the ability to utilize a DSRC infrastructure as taught by Bai since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.	
As per Claim 21, Schaefer discloses the system of claim 19.  Schaefer further discloses the chipset component as DSRC (pg.3, ¶[0029]).
However, Schaefer fails to explicitly state wherein the request is transmitted from the vehicle transceiver to the DSRC infrastructure unit 
Bai teaches wherein the request is transmitted from the vehicle transceiver to the DSRC infrastructure unit (pg.5, ¶ [0065] discusses vehicle control unit 142 may generate a message and transmit that message to a remote location through vehicle antenna 158. In the exemplary embodiment shown in FIG. 5, vehicle antenna 158 may be a DSRC antenna able to communicate with a local DSRC network).
Therefore it would have been obvious to one of ordinary still in the art to include in the system and method of Schaefer the ability to utilize a DSRC infrastructure as taught by Bai since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per Claim 22, Schaefer discloses the system of claim 19, wherein the request includes an account number of the account (pg.14, ¶ [0117] discusses the data center 100 may simply send a customer identifier that is associated with the vehicle's account at the third party facility, and then the third party facility may utilize the identifier to look up the account and any associated payment information).
As per Claim 23, Schaefer and Bai disclose the system of claim 19.  However, the Schaefer Bai combination fails to disclose wherein the request whether the account is a participating account requests confirmation that the user can obtain fuel at a pre-negotiated price on the basis of the account (pg.2, ¶ [0022] discusses after authentication, and while pending, the controller 22 compares details of the transaction with the account 18 to determine if redemption applies and how the sale amount should be adjusted. Preferably, the details of the transaction include not only the sale amount, but also details relating to the purchase including the specified retail location 14, and one or both of the purchased number of units and/or the purchase price per unit. Typical electronic credit and debit transactions include the sale amount and vendor information. The vendor information may be used to determine if the transacted retailer corresponds to one of the specified retail locations 14 associated with the credit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make a determination whether the account is able to utilize the credit at a particular fuel retailer as discussed in Cox et al., in the system executing the method of the Schaefer Bai combination. As in Cox et al., it is within the capabilities of one of ordinary skill in the art to authenticate a user account at a participating fuel retailer to the fleet account of the Schaefer Bai combination with the predicted result of determining an account of a user participating in a pre-purchase fuel program as needed in the Schaefer Bai combination.
As per Claim 24, Schaefer discloses a non-transitory computer readable storage medium, storing instructions that, when executed, cause one or more processors of a vehicle to perform a method comprising: 
receiving a wireless message, via a transceiver of the vehicle, originating from a business and indicating that the business participates in at least one program (pg.12, ¶ [0097] discusses this may be desirable so that vehicles 12 (that have signed up for the third party facility transactions service) on the roadway passing by the facility 200'' may also automatically connect with the communications device 202 and receive advertisements without having to pull into the parking lot…pg.11, ¶ [0085] discusses the user may also provide payment information as a preference in his/her user profile…the payment information may take the form of pre-paid points with the telematics service provider that may be used for completing third party facility transactions, and/or the like, and/or combinations thereof); 
responsive the notification, transmitting a request to the business to confirm whether an account, associated with the vehicle (pg.14, ¶ [0115] discusses the telematics unit 14 pulls the desired information from the pertinent vehicle systems, and sends the vehicle data back to the data center 100/application center 24 during a vehicle data upload (VDU) event. The data center 100/application center 24 thereafter sends the vehicle data to the third party facility 200, 200', 200''…¶ [0017] discusses if the user has an account at the third party facility 200, 200', 200'', the data center 100 may simply send a customer identifier that is associated with the vehicle's account at the third party facility, and then the third party facility may utilize the identifier to look up the account and any associated payment information); and 
responsive to receiving confirmation to the request from the business, displaying at least a location of the business on a vehicle display (pg.4, ¶ [0056] discusses RSE control unit 138 may be able to determine and provide levels of access to RSE 108 and service provider 106...pg.6, ¶ [0082] discusses gas station antenna 412 may transmit real time gas station point of interest data, including gas prices, gas station name, gas station location information, services, etc. …pg.2, ¶ [0039] discusses the operator and/or passengers of vehicle 104 may desire to communicate with a remote location to transfer information. The information obtained may be used by systems in vehicle 104 or displayed on an audiovisual system for use by the occupant(s) of vehicle 104) .
Schaefer teaches responsive to receiving a confirmation to the request from the business (pg.14, [0117] discusses if the user has an account at the third party facility 200, 200', 200'', the data center 100 may simply send a customer identifier that is associated with the vehicle's account at the third party facility, and then the third party facility may utilize the identifier to look up the account and any associated payment information).  
Schaefer teaches a system and method that conducts an authentication of a vehicle telematics with third party facility that the user has signed up for.
 However, Schaefer fails to explicitly state in response, displaying, on a display of the vehicle, a location of the business.
Bai teaches in response, displaying, on a display of the vehicle, a location of the business (pg.6, ¶ [0082] discusses gas station antenna 412 may transmit real time gas station point of interest data, including gas prices, gas station name, gas station location information, services, etc. ...pg.2, ¶ [0039] discusses the operator and/or passengers of vehicle 104 may desire to communicate with a remote location to transfer information. The information obtained may be used by systems in vehicle 104 or displayed on an audiovisual system for use by the occupant(s) of vehicle 104).
Bai is directed toward a system and method for collecting and conveying point of interest information via DSRC to subscribed individuals and fleet vehicles.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability after confirming a user’s account status to display locations of gas retailers as in the improvement discussed in Bai in the system executing the method of Schaefer et al. As in Bai, it is within the capabilities of one of ordinary skill in the art to display gas retail locations on the audiovisual unit of a vehicle having a verified account to the system of broadcasting and communicating with vehicles with the predicted result of displaying subscribed locations as needed in Schaefer et al.
Schaefer discloses a user sign up with a third party transaction service as stated above.  Schaefer further teaches that the user may also provide payment information as a preference in his/her user profile. The payment information may take the form of a credit card number, a debit card number, pre-paid points with the telematics service provider that may be used for completing third party facility transactions, and/or the like, and/or combinations thereof (pg.9, ¶ [0085]).
Bai further teaches a system and method that can transmit gas station information such as price, name, location and services.
However, both Schaefer and Bai fail to disclose a fuel purchase program.
Cox et al. teaches a fuel purchase program (pg.2, ¶ [0014] discusses the consumer 12 purchases a specified number of units of gasoline at a specified price per unit for one or more particular retail locations 14, without contemporaneously taking delivery…¶ [0018] discusses The software application 15 may be used with a global positioning system (GPS) or equivalent to alert a user to all retail locations 14 within a certain geographic proximity to the user (i.e., within a certain geographic proximity to the device bearing the software application) which make available gasoline for pre-purchase of the gasoline).
The cited portion of Cox et al. teaches a fuel pre-purchase program that is capable of alerting a user of retail locations in which the fuel is available.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to alert a user of a retailer participating in a fuel pre-purchasing program as in the improvement discussed in Cox et al., in the system executing the method of the Schaefer Bai combination. As in Cox et al., it is within the capabilities of one of ordinary skill in the art to define alert a user of a retailer within proximity that participates in a fuel pre-purchases to the DSRC system and method of Bai with the predicted result of alerting a user of retailers participating in a pre-purchase fuel program as needed in the Schaefer Bai combination.
As per Claim 24, Schaefer discloses the system of claim 19.  Schaefer further discloses the chipset component as DSRC (pg.3, ¶[0029]).  
However, Schaefer fails to explicitly state wherein the wireless notification is received at a vehicle transceiver, from a DSRC infrastructure unit.
Bai teaches wherein the wireless notification is received at a vehicle transceiver, from a DSRC infrastructure unit (pg.3, ¶ [0029] discusses the communication links through a DSRC system between vehicle 104, road side equipment 108, and service provider 106…pg.5, ¶ [0071] discusses the download may be provided by service provider 106 or another service provider…the download may occur upon request of the service provider. In still other embodiments, vehicle 104 may be programmed to request or service provider may be programmed to initiate a download periodically…pg.6, ¶ [0082] discusses gas station office/store 402 may include a gas station antenna 412. Gas station antenna 412 may transmit real time gas station point of interest data, including gas prices, gas station name, gas station location information, services, etc. In such embodiments, the gas station antenna 412 may be a DSRC antenna).
Therefore it would have been obvious to one of ordinary still in the art to include in the system and method of Schaefer the ability to utilize a DSRC infrastructure as taught by Bai since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.	
As per Claim 25, Schaefer discloses the system of claim 19.  Schaefer further discloses the chipset component as DSRC (pg.3, ¶[0029]).
However, Schaefer fails to explicitly state wherein the request is transmitted from the vehicle transceiver to the DSRC infrastructure unit 
Bai teaches wherein the request is transmitted from the vehicle transceiver to the DSRC infrastructure unit (pg.5, ¶ [0065] discusses vehicle control unit 142 may generate a message and transmit that message to a remote location through vehicle antenna 158. In the exemplary embodiment shown in FIG. 5, vehicle antenna 158 may be a DSRC antenna able to communicate with a local DSRC network).
Therefore it would have been obvious to one of ordinary still in the art to include in the system and method of Schaefer the ability to utilize a DSRC infrastructure as taught by Bai since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per Claim 26, Schaefer discloses the storage medium of claim 23, wherein the request includes an account number of the account (pg.14, ¶ [0117] discusses the data center 100 may simply send a customer identifier that is associated with the vehicle's account at the third party facility, and then the third party facility may utilize the identifier to look up the account and any associated payment information).
As per Claim 27, Schaefer and Bai disclose the system of claim 19.  However, the Schaefer Bai combination fails to disclose wherein the request whether the account is a participating account requests confirmation that the user can obtain fuel at a pre-negotiated price on the basis of the account (pg.2, ¶ [0022] discusses after authentication, and while pending, the controller 22 compares details of the transaction with the account 18 to determine if redemption applies and how the sale amount should be adjusted. Preferably, the details of the transaction include not only the sale amount, but also details relating to the purchase including the specified retail location 14, and one or both of the purchased number of units and/or the purchase price per unit. Typical electronic credit and debit transactions include the sale amount and vendor information. The vendor information may be used to determine if the transacted retailer corresponds to one of the specified retail locations 14 associated with the credit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make a determination whether the account is able to utilize the credit at a particular fuel retailer as discussed in Cox et al., in the system executing the method of the Schaefer Bai combination. As in Cox et al., it is within the capabilities of one of ordinary skill in the art to authenticate a user account at a participating fuel retailer to the fleet account of the Schaefer Bai combination with the predicted result of determining an account of a user participating in a pre-purchase fuel program as needed in the Schaefer Bai combination.



Search and Prior Art

The search conducted in connection with this Office Action, as well as previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter. Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (DSRC and roadside communication/fuel/gas pre-purchasing).
Therefore, in addition to prior art references cited and applied in connection with this and any previous Office Actions, the following prior art is also made of record but not relied upon in the current rejection:
Tengler et al. U.S. Patent Application Publication 2007/0150171 discusses a vehicle fuel information system.
Duddle et al. U.S. Patent Application Publication2010/0332363 discusses cross referencing a prepaid fuel card with telematic account.


Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106. The examiner can normally be reached M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687